Citation Nr: 1550987	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 2014, for service connection for a headache disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for treatment purposes only under 38 U.S.C.A. Chapter 17 for a psychiatric disorder, including alcohol dependence and dysthymic disorder.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for hepatitis A infection.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a right hand disorder.

8.  Entitlement to an initial rating higher than 10 percent for low back disability.

9.  Entitlement to an initial rating higher than 10 percent for left knee disability.

10.  Entitlement to an initial rating higher than 10 percent for left ankle disability.

11.  Entitlement to an initial rating higher than 10 percent for cervical spine disability.

12.  Entitlement to an initial compensable rating for headache disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004 and from September 2004 to December 2005, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2010, September 2011 and January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2014 the Board issued a decision that denied increased evaluations for the service-connected left knee and left ankle disabilities.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015 the Court issued an Order granting a Joint Motion for Partial Remand by the parties to vacate the Board's decision in regard to those issues and return the case to the Board.

In May 2014 the Board remanded the service connection claims identified on the title page to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).   

The Board's remand in May 2014 included the issues of entitlement to service connection for cervical spine, right ankle and headache disabilities.  The AOJ subsequently granted service connection for those disabilities in a rating decision in January 2015.  As such, these issues are no longer before the Board. 

The issues of entitlement to increased evaluation for left knee and left ankle disabilities, and to service connection for sleep disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not state a claim seeking service for a disability manifested by headaches prior to August 26, 2014.

2.  Resolving all reasonable doubt in the Veteran's favor, his adjustment disorder and PTSD had their onset in service. 

3.  The Veteran is a veteran of the Persian Gulf War who developed an active mental illness (other than psychosis) during the Persian Gulf War.

4.  The Veteran is not shown to have acquired hepatitis-A infection in service and is not shown to have current residuals of such infection.

5.  The Veteran's right upper extremity symptoms are due to cervical radiculopathy, which is service-connected and separately compensated; he does not otherwise have a diagnosed right shoulder or right hand disorder. 

6.  From April 23, 2010, considering the Veteran's pain and corresponding functional impairment, his low back disability has been manifested to limitation of forward flexion of the thoracolumbar spine to between 30 degrees but not greater than 60 degrees.

7.  From May 20, 2011, the Veteran's cervical spine disability has been manifested by  cervical flexion to 45 degrees and combined range of motion to 305 degrees or better, without muscle spasm or guarding severe enough to result in an abnormal spinal contour and without evidence of IVDS.

8.  From August 26, 2014, the Veteran's headache disability has been manifested by cervicalgia no characteristic prostrating attacks.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to an effective date earlier than August 26, 2014, for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

2.  Adjustment disorder and PTSD were incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015). 

3.  The criteria to establish eligibility to VA treatment have been met.  38 U.S.C.A. § 1702 (West 2014); 38 C.F.R. § 17.109(b) (2015).

4.  The requirements to establish entitlement to service connection for Hepatitis-A infection have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

5.  The requirements to establish entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 
 
6.  The requirements to establish entitlement to service connection for a right hand disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

7.  The requirements to establish entitlement to an initial 20 percent rating for the low back disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

8.  The requirements to establish entitlement to an initial rating higher than 10 percent for the cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

9.  The requirements to establish entitlement to a compensable initial rating for the headache disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The Veteran in this case received fully-compliant VCAA notice prior to the rating decisions on appeal.  In any event, he has not asserted any prejudice in regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, VA and private treatment records and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  The Veteran was advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.

The Board also notes that actions requested in the prior remand have been undertaken.  As requested, VA medical records were obtained and the Veteran    was afforded a VA examination with an opinion provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Effective Date of Service Connection

Applicable Legal Principles

The effective date for an award of service connection for claims received within   one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

In order for benefits to be paid to any individual under the laws administered         by VA, a specific claim in the form prescribed by the Secretary must be filed. 38 C.F.R. § 3.151(a).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Evidence and Analysis

The Veteran's original claim for service connection was received in April 2010.  He cited "back condition" twice therein but did not state a claim for a cervical spine disability or for headaches.  The Veteran thereafter submitted another claim in June 2011 in which he requested service connection for an "upper back" disorder; he again did not state a claim for headaches.  Service connection for headaches was developed in conjunction with his claim for service connection for cervical spine disorder, since he asserted that his headaches were associated with neck pain.  Service connection for a cervical spine disability was eventually granted effective from May 20, 2011.  The AOJ granted service connection for headaches from August 26, 2014, because that was the date of a VA medical examination that diagnosed cervicalgia; the RO stated that this was the earliest date in which a disability was shown.  The Board agrees.

Although the service connection for the primary cervical spine disability has been in effect since May 2011 there is no medical evidence of a headache disorder of any etiology prior to the August 2014 examination.  Treatment records from VA and non-VA providers during the period May 2011 to August 2014 are silent in regard to any complaint of headaches, and the Veteran did not report headaches in any of the lay correspondence he submitted to VA during the period.  There is accordingly no basis on which the Board can conclude that the Veteran had headaches secondary to his service-connected cervical spine disability prior to August 2014.

The Board acknowledges that the Veteran arguably had headaches before such disorder was documented in August 2014.  However, he did not state a claim for such headaches, and did not report headaches to any medical provider.  He thus did not state a formal or informal claim for headaches prior to August 2014, which is also the date on which a headache disorder was medically diagnosed.  As the Veteran did not report headaches or seek compensation for headaches prior to August 2014, and as there is no diagnosed headache disorder prior to August 2014, the Board finds that service connection prior to August 2014 is not for consideration.  There is accordingly no basis on which an effective date earlier than August 2014 can be assigned under the plain meaning of 38 C.F.R. § 3.400.

Entitlement to Service Connection

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service Connection for an Acquired Psychiatric Disorder, including VA Treatment

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms an in-service stressor; and, (3) credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. 91, 98.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3).

Service treatment records (STRs) show that in February 2003 he was noted to have risk factors including depression, anxiety, stress, family problems, alcohol consumption and smoking cessation.  There is otherwise no indication of psychiatric symptoms during service.  The Veteran executed a self-reported Post-Deployment Health Assessment in December 2005 on his return from Iraq in which he reported that he had not seen anyone be killed, wounded or dead during deployment, and denied having ever felt himself to be in great danger of being killed.  In the same document the Veteran denied having sought mental health counseling during deployment and he denied current or recent depressive or intrusive symptoms.  The Veteran was separated from service in December 2005.

A VA history and physical (H&P) examination in July 2008 noted that the Veteran denied current symptoms of PTSD.  No current psychiatric problem was noted

In May 2009 the Veteran had a VA Operation Enduring Freedom/Operation Iraqi Freedom (OEF/OIF) assessment in which he reported having had frustrations during service due to perceived inadequacies in his unit leaders, but he did not refer to any traumatic incidents in service or psychiatric symptoms during service.  The Veteran's main reason for coming in was his concern of possibly having attention deficit hyperactivity disorder (ADHD), based on his behavior patterns since childhood.  The clinician performed a mental status examination (MSE) and diagnosed probable ADHD not otherwise specified (NOS), pending confirmation by a psychologist.  Later in May 2009 the OEF/OIF clinician cited above noted diagnosis of attention deficit disorder (ADD).

In May 2009 the Veteran was interviewed by a VA psychologist.  The Veteran described himself as being antisocial and emotional since his return from Iraq, and expressed a feeling that he might have PTSD, but when the psychologist offered the alternative diagnosis of adjustment disorder the Veteran agreed he had a difficult adjustment and that he might have adjustment disorder rather than PTSD.  The psychologist diagnosed current adjustment disorder NOS, rule out PTSD, ADHD and partner relationship problems/marital conflict.

In April 2010 the Veteran presented to the VA primary care clinic and reported having recently been cited for driving under the influence (DUI).  He admitted to heavy drinking since his wife asked for a divorce and left him.  The Veteran admitted a strong family history of alcohol abuse (father, grandfather, all four paternal uncles, two aunts and younger brother all alcohol abusers) and also admitted having started drinking at age 14; the Veteran stated he had some problems in service due to alcohol use but after reassignment to Fort Riley he stopped using alcohol for 15 months.  The clinician noted personal history of attention-deficit/hyperactivity disorder (combined type) and noted current diagnosis of alcohol abuse.

Later in April 2010 the Veteran was evaluated by a VA psychiatrist for substance abuse treatment program.  The Veteran admitted a family history of bipolar disorder (sister), depressive disorder (aunt) and eating disorder (aunt).  The Veteran reported that during service a physician assistant had tried to treat his anger and agitation with paroxetine, but he had an allergic reaction to that medication.  The psychiatrist diagnosed current alcohol dependence and depressive disorder.  

The Veteran's original claim for service connection was received in April 2010; he cited both "mental disorder" beginning in 2005 and PTSD beginning in 2008.  In support of his claim he submitted a stressor statement that while serving in Iraq an improvised explosive device (IED) hit the truck in front of him in October 2005 with sufficient strength to shake his own vehicle.  He added in an addendum that he had been exposed to numerous IEDs during convoy operations in Iraq and had witnessed a badly wounded American soldier, and that he had been treated with Paxil during his tour in Iraq.

The Veteran presented to the VA primary care clinic (PCC) in May 2010 for his annual examination.  Relevant to psychiatric symptoms, the Veteran complained of severe depression with associated sleep disruption.  The clinical impression was depression with family history of bipolar disorder, and insomnia. 

The Veteran had a VA psychiatric examination in July 2010, performed by a psychologist who reviewed the claims file.  Regarding experiences in service, the Veteran reported that he liked his first period of service but disliked everything about his period of Reserve Component service, which included his deployment to Iraq. While in Iraq his unit's convoys were attacked every time they went out.  The examiner performed a mental status examination (MSE) and noted observations in detail.  The examiner diagnosed current alcohol dependence and dysthymia.  The examiner stated that the Veteran's diagnosis was not likely related to the anxiety that had been noted during service in February 2003; as regards PTSD and stressors, the examiner stated that since the Veteran did not meet the diagnostic criteria for PTSD that question was moot. 

A VA OIF/OEF treatment note in April 2011 shows the Veteran complained of having had to work with "stupid" people in Iraq; he reported having been treated in theater with Paxil for depressive symptoms.  The Veteran reported that after returning home he continued to have symptoms of depression, withdrawal, irritability and anger.  The Veteran expressed his personal belief that he had PTSD; however, the clinical entered a diagnosis of "mood disorder."

The Veteran had a VA psychology consult in August 2011 in which he reported having never adjusted to being in the Reserves and stated he was angry for the entire 20 months of his mobilization; he also reported that while in Iraq his unit was hit every third mission and that he witnessed peers get hit.  The examiner performed an MSE and noted observations in detail.  The examiner diagnosed dysthymia, PTSD, nicotine and alcohol dependence and ADHD, combined-type (by history).  

During a VA annual outpatient examination in August 2012 the Veteran stated he hated his period of service in Iraq because the Army Reserve was dissimilar to the active Army to which he was accustomed.  The Veteran stated it had taken him a long time to feel good about the experience and that he felt this time was a stain on his military career.  The examination report is otherwise silent in regard to any service-related stressors.  The clinical impression was depression with family history of bipolar disorder.

In April 2014 the Veteran presented to Lemke-Michaels Psychotherapy for marriage counseling, where he and his spouse were interviewed by a social worker.  Relevant to active service, the Veteran stated that his PTSD symptoms did not result from a specific incident but rather from his whole experience of having been in the Army.  The social worker noted the Veteran reported exposure to actual or threatened death (having his vehicle damaged by IEDs and witnessing the injury or death of others) with subsequent related intrusive symptoms.  The social worker diagnosed major depressive disorder (MDD); PTSD; relationship distress with spouse; and, by history, unipolar disorder rule out bipolar II disorder.

The Veteran had a VA examination in September 2014, performed by a psychologist who reviewed the claims file.  The Veteran reported having been treated for anxiety during service (with Paxil).  After service he sought treatment once in 2007-2008 but didn't like it; thereafter he sought VA treatment in 2009-2010 and was currently still in treatment.  The examiner performed an MSE and noted observations in detail.  The examiner stated that the Veteran did not exhibit PTSD within the diagnostic criteria; instead, the examiner diagnosed adjustment disorder with depressed and anxious mood.  The examiner stated that it is at least as likely as not that the Veteran's disorder first manifested during service.  As rationale, the examiner stated that the Veteran reported having been treated in service with Paxil, a medication known to be used to treat depression and anxiety.

Here, in light of the competent medical and lay evidence, the Board finds that the Veteran has psychiatric disability, diagnosed as adjustment disorder and PTSD, that is related to or had its onset in service, to include the Veteran's service in Iraq.  As such, service connection for adjustment disorder and PTSD is warranted.

B.  Eligibility to Treatment

The Veteran also seeks service connection for purposes of establishing eligibility to VA treatment.  The Board's decision above to grant service connection for a mental health condition makes this issue essentially moot as he will be entitled to VA treatment for the now-service-connected mental health condition.  See 38 C.F.R. § 17.37(b) (2014).  Even if not moot, the Veteran meets the eligibility requirements set forth in 38 U.S.C.A. § 1702(b) as he (a) is veteran of the Persian Gulf War who (b) developed an active mental illness (other than psychosis), which (c) developed within two years after discharge or release from his active service.  Accordingly, the Board must find that eligibility for VA treatment is established.  

Service Connection for Hepatitis A Infection

STRs are silent in regard to hepatitis-A infection during service.  The Veteran was separated from service in December 2005.

The Veteran presented to the VA emergency room in November 2007 complaining of back pain; during treatment he reported having been identified with hepatitis-A in Iraq and asked for a re-test.  The clinician stated that given the Veteran's uncertain diagnosis a laboratory re-test would be initiated; a subsequent VA treatment note in July 2008 states that hepatitis screen was negative.

The Veteran's original claim for service connection was received in April 2010.  He asserted thereon that his hepatitis-A began in 2006.  He added in an addendum that he was identified as hepatitis A positive two weeks prior to separation from service.

The Veteran presented to the PCC in May 2010 for his annual examination, during which he reported having had hepatitis-A while in Iraq. 

The Veteran had a VA medical examination in July 2010, performed by a physician who reviewed the claims file.  In regard to hepatitis-A, the Veteran reported having developed symptoms including fatigue and nausea during service in Iraq, and that he was tested and found positive for hepatitis-A  by his private hometown physician shortly before his discharge from service.  The Veteran denied current symptoms suggestive of hepatitis residuals.  The physician stated although the STRs showed no indication of hepatitis active hepatitis having been identified during service the positive hepatitis-A antibody test in 2007 suggests the Veteran did have hepatitis-A during service.  However, the Veteran had no current evidence of any sequelae, residual symptoms or functional limitations due to a prior hepatitis-A infection. 

The Veteran had a VA general medical examination in September 2010 in which he reported having been diagnosed in service with hepatitis-A which caused diarrhea, nausea, vomiting, abdominal pain, fatigue and loss of appetite.  These symptoms lasted 3 weeks and all resolved except for persistent diarrhea.  The examiner diagnosed current irritable bowel syndrome (IBS).  The RO subsequently granted service connection for IBS by a rating decision in September 2010.

The Veteran had a VA digestive disorders examination in October 2015 that continued the diagnosis of IBS.  The examination is silent in regard to any contribution by hepatitis-A to the Veteran's digestive symptoms.

The evidence above does not show the Veteran as having had hepatitis-A in service.  The VA examiner stated that a positive hepatitis-A antibody test in 2007 was suggestive of an infection during service, but review of the file shows the Veteran was actually found to be hepatitis negative in June 2008.  The Veteran has asserted that he was identified with hepatitis-A infection while he was serving in Iraq, but it is highly unlikely that he would not have recorded such infection in his December 2005 post-deployment health assessment.  

The Veteran has also asserted, inconsistently, that he was diagnosed with hepatitis not in Iraq but rather by his  hometown physician shortly prior to discharge from service; he also asserted that hepatitis-A was identified in 2006 (after his separation from service in December 2005).  There is no medical evidence of record documenting if, when, and by whom hepatitis-A was medically identified.  Further, there is no medical evidence of record that shows the Veteran to have any current symptoms that are sequelae of a previous hepatitis infection.

The Board concludes the Veteran is not shown to have acquired hepatitis-A infection in service and is not shown to have current residuals of such infection.  Accordingly, the claim for service connection must be denied.  

Service Connection for Disorders of the Right Shoulder and Hand

STRs show the Veteran was treated in service for a ganglion cyst in the right wrist in March 2001.  In February 2003 he presented complaining that the middle finger of his right hand had been "crushed" by a road wheel in a motor pool accident but X-ray showed no fracture.  STRs show no indication of right shoulder complaints.  The Veteran executed a self-reported Post-Deployment Health Assessment in December 2005 on his return from Iraq in which he reported a concern with left shoulder pain and weakness that rendered him unable to lift 30 pounds over his head; he did not refer to any complaints related to the right hand.  The Veteran was separated from service in December 2005.

In June 2009 the Veteran reported to a VA clinician that he "got drunk on Saturday and broke his hand."  Thereafter the Veteran was treated at Boone County Medical Clinic in July 2009 for evaluation of a right hand fracture,  having injured his hand 6 weeks earlier by "punching something" during a bachelor party.  The treatment notes, including current X-ray, do not allude to or suggest any prior injury to the hand.  Current X-ray showed a fractured metacarpal at the base of the fifth digit.

The Veteran presented to the PCC in May 2010 for his annual examination.  The clinical report is silent in regard to any complaint related to the right hand or shoulder or to any observed right upper extremity (RUE) abnormality on examination.

In May 2011 the Veteran presented to Boone County Health Center complaining of right-side neck, shoulder and arm pain.  He denied any history of shoulder injury but reported a history of manual labor and carrying heavy backpacks.  The clinical impression was acute right neck, shoulder and arm pain consistent with cervical nerve root impingement/radiculopathy.
 
In his request for service connection, received in July 2011, the Veteran asserted that while serving in Iraq he developed problems lifting more than 30 pounds over his head.  He did not cite any specific injury but reported having been treated at the unit aid station and complained of continual pain since then.  The Veteran also asserted that he had associated numbness in the right hand; the RO accepted this as a concurrent request for service connection for a right hand disorder.

The Veteran had a VA examination of the hand in July 2011, performed by a physician who reviewed the claims file.  The Veteran described his symptoms as intermittent paresthesias and numbness affecting the fingers of his right hand.  The examiner performed a clinical examination of the hand and noted observations in detail.  The examiner diagnosed right hand paresthesias and stated an opinion that the disorder is not likely related to active service.  The examiner stated as rationale that the motor pool injury during service pertained to the third digit, which showed no impairment on current examination; instead, the Veteran's paresthesias were consistent with neurological impingement likely due to the cervical spine at the level of the left shoulder.   

The Veteran had VA outpatient annual examinations in May 2010 and August 2012 in which he reported prior history of shoulder pain, but denied current shoulder pain since he stopped lifting heavy weights.  The examination reports are silent in regard to any observed abnormality of the shoulders or hands. 

The Veteran had a VA examination of the joints and of the arms/shoulders in August 2014, performed by an examiner who reviewed the claims file.  The examiner found no current or past evidence of any shoulder dysfunction whatsoever, and current examination showed a normal shoulder.  As regards the right hand, the Veteran reported a post-service boxer's fracture to the hand in 2008; he stated his hand functions well but the fracture healed wrong and caused him to lose some flexibility of the wrist.  The examiner performed a clinical examination of the right hand and diagnosed right boxer's fracture after service.  

The examiner opined that the Veteran's right hand and right shoulder disorders are not likely related to service, but instead to his neck (cervical spine).  The examiner noted the Veteran reported fracturing his hand after service, and that treatment records in May 2011 had cited right side neck and shoulder paresthesias and pain consistent with cervical nerve root impingement/radiculopathy.  Also, there was no primary right shoulder disability found on examination.  The examiner noted that treatment records in May 2011 had cited right side neck and shoulder paresthesias and pain consistent with cervical nerve root impingement/radiculopathy.  Thus, radiculopathy is the cause of his RUE condition.  

The Board notes that service connection is in effect for RUE radiculopathy secondary to the service-connected cervical spine disability.  As noted below, this neurological impairment is characterized on examination as mild impingement of the C5-6 nerve, for which the Veteran currently receives compensation under the provisions of 38 C.F.R. § 4.214a, Diagnostic Code (DC) 8510 (upper radicular group, fifth and sixth cervicals).  Thus, he is currently receiving compensation for his neurological symptoms of the RUE that are associated with the service-connected disability.  The Veteran is not shown to have any comorbid musculoskeletal or other neurological disorder of the right shoulder or right hand for which service connection can be considered.  

In sum, the Veteran's RUE symptoms are due to cervical radiculopathy, which is service-connected and separately compensated; he does not otherwise have a diagnosed right shoulder or right hand disorder.  Thus, the condition is not due to a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology or to a diagnosable chronic multisymptom illness with a partially explained etiology. Accordingly, service connection for such disorders must be denied.  

Evaluation of Service-Connected Disabilities

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Schedular Evaluation of Low Back Disability

Disabilities of the thoracolumbar spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237 and 5242 (2015).  Intervertebral disc syndrome (IVDS) is evaluated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

In pertinent part, the General Rating Formula applies the following rating criteria, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  A rating of 10 percent is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is to 240 degrees.  Third,   in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  Fourth, each ROM should be rounded to the nearest 5 degrees.

The period under review begins April 23, 2010, the date service connection became effective for this disability.

The Veteran presented to the VA PCC in May 2010 for annual examination.  Relevant to the thoracolumbar spine, he complained that his low back "went out on him" two weeks earlier while lifting a load of trash, and that his back "locked up" while he was tying his shoe; however, he stated the problem was resolving and he did not want any medications.  Current X-ray of the back was normal. 

The Veteran had a VA medical examination in July 2010, performed by a physician.  The Veteran complained of persistent stiffness and achiness in the lumbar spine, although with radicular symptoms to the lower extremities.  He reported flare-ups 3-4 times per year lasting a week in duration, moderate to moderately severe and characterized by overall increased pain, paralumbar muscle spasm and decreased mobility.  The Veteran stated it was difficult to precisely identify precipitating factors causing flare-ups.  During flare-ups he would use over-the-counter medications and ice, heat, stretching, exercise and massage therapy, with some relief of symptoms.  The Veteran denied missing any time from work due to his back disability.  He denied functional impairment of walking and stated he was able to run and jog, although this could potentially precipitate a flare-up.  He denied using assistive devices for ambulation.  Examination showed the Veteran to have normal gait and posture.  The spine had normal curvature and appearance.  The paraspinal muscles showed some pain and tenderness but not sufficient to cause abnormal gait or spinal contour.  Neurological examination showed hypoactive reflexes in the bilateral knees and ankles but sensory and motor examination was normal.  ROM of the thoracolumbar spine was flexion to 90 degrees with pain beginning at 60 degrees; combined ROM was 225 degrees.  Repetitive use caused some increase in pain although without additional weakness, excess fatigability, incoordination, lack of endurance or loss in range of motion.  The examiner stated he could not express, without resorting to mere speculation, additional limitation due to repetitive use during flare-up.  X-ray showed minimal levoconvex curvature of the lumbar spine.  The examiner diagnosed mechanical lumbar spine strain and stated the disability caused no occupational impairment.   Impairment of activities of daily living (ADLs) consisted of some mild difficulty bending and lifting, straining the lumbar spine.      

The Veteran was evaluated at Heartland Physical Therapy in July 2011 for low back pain.  His chief complaint was unchanging right-sided low back pain exacerbated by overhead lifting or prolonged sitting.  Objective examination showed the Veteran to have fair sitting posture and good standing posture.  Lumbar lordosis was normal and ROM was normal in all directions.  There was some limitation of flexibility in the lower extremities; core strength was 3/5 and lower extremity strength was 5/5.  The Veteran was started on a regimen of physical therapy to correct his deficits. 
 
The Veteran had a VA examination of the thoracolumbar spine in August 2014.  The Veteran described low back pain on the right side.  He reported flare-ups associated with over-work or with running.  ROM of the thoracolumbar spine was flexion to 90 degrees or greater with no objective evidence of pain on motion; combined ROM was 245 degrees.  Repetitive use caused no additional loss of range of motion but caused pain and loss of movement.  There was no tenderness sufficient to cause abnormal gait or spinal contour.  Neurological examination was normal for strength, sensation and reflexed in the lower extremities and the examiner stated the Veteran does not have IVDS or radiculopathy.  The examiner diagnosed lumbar strain.  Occupation impairment associated with the disability is to require the Veteran to get up and stretch if he sits too long.  In regard to flare-ups, the examiner stated that pain and weakness are likely to occur when the spine is used repeatedly over time, and although flares can cause additional loss of motion the actual additional loss cannot be determined unless an examiner is present to objectively measure additional loss.
 
In September 2014 the Veteran called the VA outpatient clinic to complain that his back "went out" and that he was unable to sit or travel; he requested referral to a local chiropractor.  Later that day he called to report he had obtained chiropractic treatment at his own expense and felt much better; the clinician diagnosed "ongoing thoracolumbar hypomobility" and processed an application for fee-basis chiropractic treatment.  

In January 2015 the Veteran presented to the VA PCC complaining of low back pain.  During clinical evaluation the Veteran had normal ROM in all directions.  The clinical impression was low back pain, stable.  

The lay and medical evidence shows that, given the Veteran's pain and corresponding functional impairment, including during flare-ups, his low back disability is manifested by disability analogous to forward flexion less than 60 degrees.  As such, a 20 percent rating, and no more, is warranted.  The Veteran, however, does not have IVDS, so alternative rating under the IVDS Formula is not for application.  Further, there is no evidence of any separately compensable neurological disability associated with the thoracolumbar spine disability.

Schedular Evaluation of Cervical Spine Disability

Disabilities of the cervical spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237 and 5242 (2015).  As noted above, IVDS is evaluated under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

In pertinent part, the General Rating Formula applies the following rating criteria, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  A rating of 10 percent is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined ROM of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A rating of 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

For purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateroflexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees; normal combined ROM of the cervical spine 340 degrees.  

The period under review begins May 20, 2011, the date service connection became effective for this disability.

The Veteran had a VA examination of the cervical spine in August 2014.  The Veteran described right-sided neck pain associated with use such as holding his son or tilting the head to one side.  Symptoms were associated with numbness of the fingers.  On examination ROM of the cervical spine was flexion to 45 degrees or greater with no objective evidence of painful motion; combined ROM was to 330 degrees.  Repetitive use did not cause loss of ROM but caused additional impairment due to pain and less movement than normal.  There was no localized tenderness or spasm.  The upper extremities had normal strength, reflexes and sensory but there was mild intermittent pain and paresthesias to the RUE; the left upper extremity (LUE) had no radicular symptoms.  The examiner characterized the radiculopathy as mild impingement of the C5-6 nerve root; there were no other neurological dysfunctions associated with the cervical spine and the Veteran did not have IVDS.  X-ray of the cervical spine was normal.  The examiner diagnosed cervical strain with right radiculopathy.  The occupational impairment associated with the disability was that the Veteran sometimes got a stiff neck at work when looking upward.  In regard to flare-ups, the examiner stated that pain and weakness are likely to occur when the spine is used repeatedly over time, and although flares can cause additional loss of motion the actual additional loss cannot be determined unless an examiner is present to objectively measure additional loss.

The Veteran's most recent VA cervical spine examination was performed in July 2015, by a physician.  The Veteran complained of sharp mid-line to right-side neck pain; he also described occasional flare-ups associated with prolonged sitting.  ROM was flexion to 45 degrees and combined ROM was 305 degrees.  The examiner noted there was pain on motion but the pain did not contribute to additional functional loss.  Repetitive use caused no additional loss of function.  The examiner stated that the Veteran's account of functional disability during flare-ups was neither medically consistent nor inconsistent with the results of the current examination, and that it was impossible to provide an assessment of functional loss during flare-ups because actual additional loss cannot be determined unless an examiner is present to objectively measure additional loss.  The spine did not exhibit tenderness or guarding.  Strength, reflexes and sensory of the upper extremities were normal and the Veteran did not have radicular symptoms or IVDS.  
The examiner diagnosed cervical strain.  In terms of occupational impairment, the examiner noted the Veteran's report that he "just works through it."  

The evidence of record shows that during the period under review the Veteran's cervical flexion has been to 45 degrees without evidence of pain on flexion, and his combined ROM has been to 305 degrees or better.  A higher rating of 20 percent is predicated on forward flexion not greater than 30 degrees or, combined ROM not greater than 170 degrees, neither of which is approximated.  Alternatively, a rating of 20 percent may be assigned for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, but such symptoms are disproved by the medical examinations cited above.  The Veteran does not have cervical IVDS, so alternative rating under the IVDS Formula is not for application.  

The Veteran has C5-6 radiculopathy, which is separately compensated under the appropriate rating criteria.  There is no evidence of any other separately compensable neurological disability associated with the cervical spine disability.

Based on the evidence above the Board finds that a schedular evaluation higher than 10 percent for the Veteran's cervical spine disability is not warranted.  There is no indication that the Veteran's cervical spine disability more closely approximated the criteria for higher rating during any distinct period during the course of the appeal, so "staged ratings" are not for application.

Schedular Evaluation of Headache Disability 

The Veteran's headache disability is rated under the criteria of 38 C.F.R. § 4.124a, DC 8100.  A rating of 10 percent is assigned for characteristic prostrating attacks averaging one in two months over the last several months; a noncompensable (0 percent) rating is assigned for less frequent attacks.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average of one a month over the past several months.  A rating of 50 percent is assigned for very frequent completely prostrating attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness."  

The period under review begins August 26, 2014, the date service connection became effective for this disability.  The Veteran had a VA examination in August 2014, performed by an examiner who reviewed the claims file.  The Veteran complained of headaches associated with his ongoing neck pain, sometimes frontal and sometimes stress-related.  The Veteran reported treating his headaches with ibuprofen.  Typical headaches were posterior and lasted one hour; headaches were non-prostrating.  The examiner diagnosed cervicalgia.  The examiner noted that the disorder caused some impairment of the Veteran's ability to work, but not to a significant degree.  

The Veteran's most recent VA headaches examination was performed in July 2015.  He complained of daily stiffness and sharp pains in the neck going into the head.  Such headaches usually lasted for hours but there were no prostrating symptoms.  The examiner diagnosed cervical strain with headaches.  In terms of occupational impairment, the examiner noted the Veteran reported he "just works through it."  Compensable evaluation is specifically predicated on the presence of at least some characteristically prostrating attacks.  The Veteran in this case is not shown to have had any prostrating attacks, so compensable rating is not warranted.  There is no indication that the Veteran's headache disability more closely approximated the criteria for higher rating during any distinct period during the course of the appeal, so "staged ratings" are not for application.

Other Rating Considerations 

The Board has considered whether the Veteran's disabilities present an exceptional   or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell     v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Veteran's disabilities of the thoracolumbar and cervical spine are manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's thoracolumbar spine disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's low back and cervical spine disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for these disabilities is not warranted.

Similarly, the schedular criteria for headaches are based on functional impairment in terms of prostrating attacks.  The rating criteria for headaches, low back and cervical spine disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun, 22 Vet. App. 111, 115. 

The Veteran has not asserted he is unemployable, and the evidence of record suggests he is currently gainfully employed as a police officer.  The Board concludes that a request for total disability rating based on individual unemployability (TDIU) is not raised by the rating issue on appeal.


ORDER

An effective date prior to August 26, 2014, for service connection headaches is denied.

Service connection for adjustment disorder with PTSD is granted.

Eligibility to VA treatment pursuant to 38 U.S.C.A. § 1702 is granted.  

Service connection for hepatitis A infection is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a right hand disorder is denied.

Subject to the law and regulations governing payment of monetary benefits, an initial 20 percent rating for the low back disability is granted.

An initial rating higher than 10 percent for the cervical spine disability is denied.

A compensable initial rating for the headache disability is denied.


REMAND

In this decision, the Board grants service connection for psychiatric disability and the evidence suggests that the Veteran may have a sleep disorder that was caused or aggravated by his adjustment disorder and PTSD.  As such, this issue must be remanded.

The recent Joint Motion for Partial Remand (Joint Motion) asserted that the Board's May 2014 decision, which denied increased initial ratings for the service-connected left knee and left ankle disabilities, had relied on inadequate medical examination.  Specifically, the VA examination in July 2011 cited by the Board did not provide any explanation as to why the examiner was unable to determine the additional degree of functional loss due to repetitive use during flare-ups, without resorting to mere speculation.   The Joint Motion states that the Board should obtain an adequate medical opinion that fully addresses the Veteran's disability, including his range of motion during flare-ups, and, if this is not reasonably feasible, explains why.  The duty to ensure compliance with the Court's Order extends to the terms of the agreement struck between the parties that forms the Joint Motion.  Forcier v. Nicholson, 19 Vet. App. 414, 425  (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records.

2.  Afford the Veteran a VA examination of the left knee and left ankle to assess the current severity of his service-connected disabilities.  The examiner should review the Veteran's electronic claims folder and should perform any indicated diagnostic studies, to specifically include range of motion studies.  All symptomatology associated with the left knee and left ankle should be reported.  

The examiner should specifically note the Veteran's functional capacity during flare-ups in terms of range of motion.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  As to the Veteran's sleep disorder claim, the Veteran should be afforded an appropriate VA examination.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed condition is attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies), to specifically include his service-connected psychiatric disability?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Then readjudicate the appeal.  If any of the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


